United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Battle Creek, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1671
Issued: October 4, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 15, 2016 appellant filed a timely appeal from a July 27, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $16,511.37 for the period September 1, 2010 through September 19, 2015;
(2) whether OWCP properly denied waiver of recovery of the overpayment; and (3) whether
OWCP properly withheld $125.00 every 28 days from appellant’s continuing compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 73-year-old office automation clerk, has an accepted claim for major
depressive disorder -- single episode, which arose on or about November 2, 1998.2 She has
received wage-loss compensation for temporary total disability dating back to April 13, 2000.3
Appellant reached full retirement age in September 2010 and was eligible to receive age-related
retirement benefits from the Social Security Administration (SSA).
On May 4, 2015 an SSA representative provided OWCP a breakdown of appellant’s
monthly SSA retirement benefits dating back to September 2010. The figures showed monthly
SSA benefit rates that both included and excluded these portions attributable to her federal
service. Based on the information provided, OWCP calculated that appellant received an
overpayment of compensation in the amount of $16,511.37 for the period September 1, 2010
through September 19, 2015.4
On September 24, 2015 OWCP notified appellant of its preliminary determination that
she was overpaid compensation for the period September 1, 2010 to September 19, 2015 in the
amount of $16,511.37 as she had been receiving benefits for regular retirement under social
security and also receiving benefits as an injured worker under FECA. Appellant was advised
that a portion of these benefits was a prohibited dual benefit. OWCP found that she was without
fault in creating the overpayment. It informed appellant of her right to challenge the amount of
the overpayment or request a waiver of the overpayment by one of three methods including a
request for a telephone conference, a request for a written review of the record, or a request for a
prerecoupment hearing. If she wished a waiver of the overpayment, she was specifically directed
to submit financial information by completing an overpayment recovery questionnaire (Form
OWCP-20). Appellant was allotted 30 days to submit the requested information.
Appellant requested a prerecoupment hearing, which was held on June 16, 2016. She
submitted documentation regarding her income, assets, and expenses following the hearing.
Appellant’s monthly income totaled $2,706.00 ($1,331.00 SSA benefits and $1,375.00 FECA
benefits). She reported monthly household expenses totaling $1,400.00, which included taxes
($30.00), food ($400.00), clothing ($40.00), utilities ($218.00), cellular/landline telephone
service ($83.00), homeowner’s insurance ($88.00); grooming/hair ($15.00), prescription drugs
($160.00), automobile insurance/fuel/maintenance ($286.00); and lawn care ($80.00). Appellant
also had monthly installment debt of $730.00, which included her car payment ($474.00) and
one other loan (One Main -- $256.00).
2

Appellant previously worked as a psychiatric nursing assistant. On January 3, 1998 she sustained a workrelated lumbar condition which OWCP accepted for left L5-S1 disc herniation (OWCP File No. xxxxxx856). In
November 1998, appellant began working as an office automation clerk. She filed the current occupational disease
claim (Form CA-2) on August 14, 2000.
3

By decision dated October 8, 2002, OWCP terminated compensations benefits pursuant to 5 U.S.C. § 8106(c).
However, on February 4, 2003, the Branch of Hearings and Review reversed the termination of benefits and
reinstated appellant to the periodic rolls retroactive to October 9, 2002.
4

Effective September 20, 2015, OWCP adjusted appellant’s 28-day periodic rolls payment to offset the portion of
her SSA age-related retirement benefits that were attributable to her federal service.

2

By decision dated July 27, 2016, an OWCP hearing representative finalized the
overpayment in the amount of $16,511.37 for the period September 1, 2010 to September 19,
2015, for which appellant was without fault, determined that she was not entitled to waiver of
recovery of the overpayment because she had a monthly income surplus of $576.00, and found
that she could repay $125.00 every 28 days, which would be withheld from her continuing
FECA wage-loss compensation.
LEGAL PRECEDENT -- ISSUE 1
A FECA beneficiary may not receive wage-loss compensation concurrently with a
federal retirement or survivor annuity.5 To avoid payment of a dual benefit, FECA wage-loss
compensation benefits shall be reduced by the amount of Social Security Act benefits
attributable to the employee’s federal service.6 However, an offset is not required where the
employee beneficiary is covered under the Civil Service Retirement System and/or her SSA agerelated benefits are attributable to private sector employment.7
ANALYSIS -- ISSUE 1
The evidence of record establishes that appellant received FECA wage-loss compensation
as well as SSA benefits from September 1, 2010 to September 15, 2015. The portion of
appellant’s SSA age-related retirement benefits attributable to her federal service is a prohibited
dual benefit under FECA.8 SSA notified OWCP of the applicable SSA rates and their effective
date as they pertained to appellant. Based on these rates, OWCP was able to calculate the dual
benefit appellant had received from September 1, 2010 to September 15, 2015, which resulted in
an overpayment of compensation in the amount of $16,511.37. The record includes an
overpayment worksheet explaining the overpayment calculation and she does not contest the
amount of overpayment. The Board has reviewed OWCP’s calculations of the dual benefit
appellant received for the period September 1, 2010 to September 15, 2015 and finds that OWCP
properly determined that she received a dual benefit totaling $16,511.37 for that period, thus
creating an overpayment in compensation in that amount. Fact of overpayment is therefore
established and undisputed.
LEGAL PRECEDENT -- ISSUE 2
An individual who is without fault in creating or accepting an overpayment is nonetheless
subject to recovery of the overpayment unless adjustment or recovery would defeat the purpose
of FECA or would be against equity and good conscience.9 Recovery of an overpayment will
5

See 5 U.S.C. § 8116(a), (d); 20 C.F.R. § 10.421(a).

6

Id. at § 8116(d)(2); id. at § 10.421(d).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Claims, Chapter
2.812.9c (May 2012); id. Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4e(2) (January 1997).
8

See supra notes 5 and 6.

9

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

3

defeat the purpose of FECA if such recovery would cause hardship to a current or former
beneficiary because the beneficiary from whom OWCP seeks recovery needs substantially all of
his or her current income, including compensation benefits, to meet current ordinary and
necessary living expenses, and the beneficiary’s assets do not exceed a specified amount as
determined by OWCP.10 Additionally, recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt or when an individual, in reliance on
such payment or on notice that such payments would be made, relinquished a valuable right, or
changed his or her position for the worse.11
The individual who received the overpayment is responsible for providing information
about income, expenses, and assets as specified by OWCP.12 This information is necessary for
determining whether a waiver of recovery of the overpayment is warranted.13 The information is
also used to determine an appropriate repayment schedule, if necessary.14 Failure to submit the
requested information within 30 days of the request shall result in denial of waiver.15
ANALYSIS -- ISSUE 2
OWCP found that appellant was not at fault in creating the overpayment of
compensation, and thus, properly considered whether she was entitled to waiver of recovery of
the overpayment. Waiver is only possible if recovery would defeat the purpose of FECA or
would be against equity and good conscience. In order to establish that repayment of the
overpayment would defeat the purpose of FECA, appellant must show that she requires
substantially all of her income to meet current ordinary and necessary living expenses and that
her assets do not exceed the established limit as determined by OWCP’s procedures.16
Based on the financial information submitted, the hearing representative properly
calculated that appellant’s monthly income totaled $2,706.00 and that her average usual
household expenses of $1,400.00 plus a monthly installment debt of $730.00, totaled expenses of
$2,130.00. The hearing representative found that the monthly income of $2,706.00 minus the
monthly expenses of $2,130.00 represented a monthly surplus of $576.00. As appellant’s
monthly income exceeded her monthly expenses by more than $50.00, the Board finds that
10

20 C.F.R. § 10.436(a), (b). For an individual with no eligible dependents the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(1)(b) (June 2009).
11

Id. at § 10.437(a), (b).

12

20 C.F.R. § 10.438(a).

13

Id.

14

Id.

15

Id. at § 10.438(b).

16

Id. at § 10.436.

4

OWCP properly determined that recovery of the overpayment would not defeat the purpose of
FECA.17
The evidence of record also demonstrates that repayment of the overpayment would not
be against equity and good conscience. Appellant submitted no evidence that she had relied
upon the incorrect payments to her detriment or that she would experience severe financial
hardship attempting to repay the debt. Consequently, OWCP properly denied waiver of recovery
of the overpayment.
Because appellant has failed to establish that recovery of the overpayment would defeat
the purpose of FECA or be against equity and good conscience, the Board finds that she failed to
show that OWCP abused its discretion by refusing to waive the $16,511.37 overpayment.
LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to an individual who is entitled to further
payments, OWCP shall decrease later payments of compensation, taking into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual, and any other relevant factors, so as to minimize any hardship.18
ANALYSIS -- ISSUE 3
OWCP reduced appellant’s future compensation benefits by $125.00 every 28 days. If a
claimant is being paid compensation or is due accrued benefits, the debt should be recovered as
quickly as possible.19 The Board finds that OWCP did not abuse its discretion in this matter.
OWCP took into consideration the financial information submitted by appellant, which resulted
in a monthly surplus of $576.00, as well as the factors set forth 20 C.F.R. § 10.441(a) and found
that this method of recovery would minimize any resulting hardship on her. Therefore, it
properly required repayment of the overpayment by deducting $125.00 from her compensation
payments every four weeks.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $16,511.37 for the period September 1, 2010 through September 19, 2015, for which she was
not at fault. The Board further finds that OWCP properly denied waiver of recovery of the
overpayment and properly withheld $125.00 from her continuing compensation payments.

17

An individual is deemed to need substantially all of her income to meet current ordinary and necessary living
expenses if her monthly income does not exceed monthly expenses by more than $50.00. Desiderio Martinez, 55
ECAB 245, 250 (2004).
18

20 C.F.R. § 10.441(a).

19

See Frederick Arters, 53 ECAB 397 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the July 27, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 4, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

